--------------------------------------------------------------------------------

EXHIBIT 10.9
 
 
INDEPENDENT CONCTRACTOR AGREEMENT
 
This AGREEMENT (the "Agreement") dated April 2, 2013 (the "Effective Date"), is
entered into by and between Seafarer Exploration Corp. ("Seafarer") with its
chief executive offices located at 14497 North Dale Mabry Highway, Suite 209N,
Tampa, Florida, 33618 and John de Bry and Historical Research International, LLC
("Independent Contractor") with a current mailing address of 382 Aquarina Blvd.
Melbourne Beach, FL 32951.
 
Whereas, Independent Contractor has been providing services to Seafarer as an
independent contractor since January of 2013 without a written agreement; and
 
Whereas, Both Seafarer and Independent Contractor desire to enter into a written
agreement regarding their business relationship.
 
Now, Therefore, in consideration of the premises and mutual covenants
hereinafter set forth and other good and valuable consideration, Seafarer and
Independent Contractor hereby agree as follows:
 
1.
Term. The term ("Term") of this Agreement shall commence on the Effective Date
and expire when mutually agreed to or by termination.

 
2.
Retroactively Binding Provisions. Independent Contractor acknowledges that all
of the provisions of this Agreement are retroactively binding as of the first
day that he performed any Services for Seafarer.

 
3.
Representations of Independent Contractor. Independent Contractor hereby
represents and warrants that the following statements are true:

 
 
a)
Independent Contractor is a certified diver and possesses specialized knowledge
and experience with historic shipwrecks, conservation, and research; and

 
 
b)
Independent Contractor is experienced with identifying historic artifacts.

 
4.
Services. Independent Contractor will perform the services of researching
historic wreck sites, identifying artifacts, consulting Seafarer in proper
guidelines and work ethics for exploring shipwrecks and recovering artifacts,
teaching classes, and perform any other services that are reasonably requested
by Seafarer which do not violate a code of ethics by either party (the
"Services"). Independent Contractor may provide Services to other business
and/or companies at any time during this agreement with Seafarer. Independent
Contractor will report directly to the CEO of Seafarer and to any other party
designated by the CEO in connection with the performance of the Services.
Seafarer may at its option terminate this Agreement at any time if it considers
the conduct or services of Independent Contractor to be in any way
unsatisfactory, unethical or illegal. Independent Contractor agrees to provide
all equipment and accessories necessary for the performance of the Services.
Independent Contractor acknowledges and agrees that he is not an employee of
Seafarer and that his status during the performance of this Agreement is as an
independent contractor. Furthermore, at all times prior to the Effective Date of
this Agreement Independent Contractor provided services to Seafarer as an
independent contractor. Independent Contractor agrees to perform the Services
with reasonable care and diligence and in strict compliance with applicable
local, state and federal laws, rules, and regulations. Independent Contractor
agrees to indemnify and forever hold harmless Seafarer against any expense,
costs or payments of any kind, including court costs and attorney fees, which
Seafarer or its insurers may be compelled to make or expend, or shall become
liable for, by reason of any claims, demands that may at any time be made or
brought against Seafarer by any person, governmental agency, firm or corporation
because of the conduct, negligence, and/or errors and omissions of Independent
Contractor including the performance by Independent Contractor of the Services
described under this Agreement.

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 

 
INDEPENDENT CONCTRACTOR AGREEMENT
 
 
5.
Consideration. In consideration for the Services to be provided by Independent
Contractor, Seafarer agrees to pay Independent Contractor $3,500 per month in
the form of restricted common stock at a discount of 50 percent plus a sign on
fee of 2,000,000 (two million) restricted common shares (the "Fee"). Should the
price of the common stock ever drop below 0.005 cents per share, a new agreement
will need to be entered into and this agreement will cease. In general the Fee
will be paid in monthly increments; however Seafarer reserves the right to pay
the Fee in any increments that it deems appropriate. Independent Contractor will
provide a monthly invoice to Seafarer. Seafarer may also pay Independent
Contractor, in its sole discretion, additional consideration or bonuses in the
form of shares of stock, artifacts or other items of value (the "Bonus
Compensation"). The Bonus Compensation paid, if any, will be paid solely based
on the discretion of Seafarer and is not guaranteed. Seafarer is under no
obligation to pay Independent Contractor any Bonus Compensation.

 
6.
Compliance with Archaeological Guidelines. Independent Contractor has been
provided with a copy of the archaeological guidelines for the State of Florida.
Independent Contractor agrees to comply with the archaeological guidelines at
all times while performing the Services.

 
7.
Compliance with Environmental Permits. Independent Contractor acknowledges that
Seafarer is required to adhere to the conditions contained in Florida Department
of Environmental Protection Environmental Resource Permit No. 50-0138662-004 and
Department of the Army/Corp. of Engineers Permit No. SAJ-2008-6185 (LP-MJW).
Independent Contractor acknowledges that he has been provided with a copy of
both of these permits. Independent Contractor agrees that he will become
familiar with the conditions of the permits described above and will abide by
all of the conditions contained in the permits while performing the Services.
Independent Contractor will also abide by any other environmental permits that
Seafarer obtains or is party to in the future. Independent Contractor further
agrees to proceed using good judgment and extreme caution while performing the
Services so as to not cause any environmental harm and to avoid any injury to
all reefs, reef-like structures, turtles, turtle nests, manatees, sea grasses,
etc. Independent Contractor acknowledges that the liability for any damage done
to the environment arising from his actions will be the sole responsibility of
Independent Contractor and not that of Seafarer.

 
8.
Expenses. Seafarer shall reimburse Independent Contractor for all pre-approved,
reasonable out-of-pocket expenses incurred in connection with the performance of
the Services. Seafarer must approve all reimbursable expenses in advance in
writing. Notwithstanding the foregoing, expenses for the time spent by
Independent Contractor in traveling to and from Seafarer facilities shall not be
reimbursable.

 
9.
Insurance. Independent Contractor warrants and represents that lie will provide
his own insurance to cover claims of injury or death to himself or any other
person or property wh.1 he is performing the Services for Seafarer.


 
Page 2 of 6

--------------------------------------------------------------------------------

 

INDEPENDENT CONCTRACTOR AGREEMENT
 
10.
Ownership of Media Rights. Independent Contractor agrees that all ancillary
media rights, including but not limited to: publicity, movies, video,
television, literary, and replica rights with respect to the discovery of any
items from the Shipwreck Site are exclusively the property of Seafarer.

 
11.
Non-Circumvention. Independent Contractor agrees that all third parties
introduced by Seafarer represent significant efforts and working relationships
that are unique to, and part of, the work product and intellectual capital of
Seafarer. Therefore, without the prior specific written consent of Seafarer,
Independent Contractor agrees to refrain from conducting direct or indirect
business dealings of any kind with any third party so introduced by Seafarer,
with the exception of third parties with which Independent Contractor has
previously had a formal business relationship, for a period of five (5) years
from Effective Date of this Agreement.

 
12.
Confidentiality and Non-Disclosure.

 
 
a)
Independent Contractor acknowledges that he understands that Seafarer is a
publicly traded Company. Independent Contractor has received or may receive in
the future material non-public information regarding Seafarer. Independent
Contractor agrees that he will hold in strict confidence and not disclose to any
third parties any material non-public information received from Seafarer, except
as approved in writing by the CEO of Seafarer. Independent Contractor
additionally agrees that he will use the non-public information that he receives
from Seafarer for lawful purposes only and he will not directly or indirectly
violate any insider trading laws.

 
 
b)
Independent Contractor shall treat as confidential and will not ever disclose,
directly or indirectly, under any circumstances to any third party any
information that he becomes aware of during his business relationship with
Seafarer pertaining to but not limited to any and all of Seafarer's financial
information, bank account information, access codes, investors, shareholder
lists, shipwreck site(s), treasure maps, artifact locations, proprietary data,
intellectual properties, agreements, capabilities, specifications, business
strategies, information regarding existing and future technical, business and
marketing plans and product strategies, passwords, and the identity of actual
and potential customers and suppliers (hereinafter collectively referred to as
"Confidential Information"). Confidential Information may be written, e-mail,
hard copies of documents, oral, recorded, or contained on tape or on other
electronic or mechanical media.

 
 
c)
Independent Contractor represents and warrants that he will not disclose any
Confidential Information whatsoever to any third party. Independent Contractor
will be deemed to have been in a fiduciary relationship of confidence with
respect to the Confidential Information disclosed to by Seafarer, and
Independent Contractor shall hold the Confidential Information in strict
confidence and will never disclose such Confidential Information to any third
party or use it for any purpose other than as specifically authorized by
Seafarer in writing. No copies of the Confidential Information shall be retained
by Independent Contractor and Seafarer shall be deemed to be the owner of all
Confidential Information.

 
 
d)
Independent Contractor will not directly or indirectly communicate or post, or
cause any third party to communicate or post, in any public forum including but
not limited to print media, radio, television, or Internet websites any of the
Confidential Information or any derogatory, negative or defamatory comments
about Seafarer or any of Seafarer's past or present officers or directors. In
the event that Independent Contractor breaches any provision of Paragraph 11
then Seafarer shall have the right to an immediate injunction and Independent
Contractor agrees that he would be guilty of causing significant damages to
Seafarer.


 
Page 3 of 6

--------------------------------------------------------------------------------

 

 
INDEPENDENT CONCTRACTOR AGREEMENT
 

 
e) 
Independent Contractor specifically acknowledges that the unauthorized
disclosure, use or disposition of such Confidential Information could cause
irreparable harm and significant injury to Seafarer's business, which may be
difficult to ascertain. Accordingly, Seafarer shall have the right to an
immediate injunction in the event of any breach of this Agreement involving
confidentiality, in addition to any other remedies that may be available to
Seafarer at law or in equity.

 

 
f) 
Independent Contractor shall indemnify and hold Seafarer completely harmless
against any and all liability, actions, claims, demands, liens, losses, damages,
judgments and expenses, including reasonable attorneys' fees that may arise from
the unauthorized disclosure or use of Confidential Information by Independent
Contractor.

 
13.
Voluntary Assumption of Risk. Independent Contractor acknowledges that the
Services he is required to perform under this Agreement include inherent
dangers, including the risk of serious bodily injury and/or death. Independent
Contractor understands and assumes and accepts all risks associated with the
performance of the Services and Independent Contractor and his heirs, executors,
administrators or personal representatives hereby forever releases Seafarer from
any liability whatsoever related to the performance of the Services.

 
14.
General Release and Waiver of Claims by Independent Contractor. Independent
Contractor does hereby remise, release, and forever discharge Seafarer,
Seafarer's agents, officers, directors, contractors, advisors, affiliates,
employees, legal counsel, assigns, administrators, and personal representatives,
of and from all, and all manner of, actions, causes of action, suits,
proceedings, debts, dues, contracts, judgments, damages, claims, and demands
whatsoever in law or equity, which Independent Contractor ever had, now has, or
which Independent Contractor or Independent Contractor's heirs, executors,
administrators or personal representatives hereafter can, shall, or may have for
or by reason of any matter, cause, or thing whatsoever arising out of this
Agreement; or in any way arising out of the performance of the Services by
Independent Contractor.

 
15.
No Inducement. No promise or inducement which is not herein expressed has been
made to Independent Contractor by Seafarer or any representative of Seafarer,
and Independent Contractor acknowledges that he has executed this Agreement of
his own free will and accord.

 
16.
Right to Injunction. The parties hereto acknowledge that the services to be
rendered by Independent Contractor under this Agreement and the rights and
privileges granted to the Seafarer under the Agreement are of a special, unique,
unusual, and extraordinary character which gives them a peculiar value, the loss
of which cannot be reasonably or adequately compensated by damages in any action
at law, and the breach by Independent Contractor of any of the provisions of
this Agreement will cause Seafarer irreparable injury and damage. Independent
Contractor expressly agrees that Seafarer shall be entitled to injunctive and
other equitable relief in the event of, or to prevent, a breach of any provision
of this Agreement by Independent Contractor. Resort to such equitable relief,
however, shall not be construed to be a waiver of any other rights or remedies
that Seafarer may have for damages or otherwise. The various rights and remedies
of Seafarer under this Agreement or otherwise shall be construed to be
cumulative, and no one of them shall be exclusive of any other or of any right
or remedy allowed by law.


 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
INDEPENDENT CONCTRACTOR AGREEMENT
 
 
17.
Construction of Agreement. The parties hereto agree that in construing the terms
of this Agreement, it shall be construed as if prepared by an independent third
party. This Agreement shall not be construed against any Party by reason of the
drafting or preparation hereof.

 
18.
Termination. Seafarer may terminate this Agreement at any time by providing two
working days' written or verbal notice to Independent Contractor. In addition,
if Independent Contractor fails or refuses to comply with the written policies
or reasonable directive of Seafarer, is guilty of serious misconduct in
connection with performance hereunder, or materially breaches provisions of this
Agreement, then Seafarer may at any time terminate the engagement of Independent
Contractor immediately and without prior written notice to Independent
Contractor.

 
19.
Assignment. Independent Contractor may not transfer, assign, encumber or convey
this agreement to any third party without the prior written consent of Seafarer.
Seafarer may assign this Agreement.

 
20.
Authority. Independent Contractor shall not have any right, power, or authority
to create any obligation, express or implied, or make any representations on
behalf of Seafarer except as Independent Contractor may be expressly authorized
by Seafarer in advance in a writing by Seafarer and then only to the extent of
such authorization.

 
21.
Independent Contractor Status. This Agreement shall not render Independent
Contractor an employee, partner, agent of, or joint venture partner with
Seafarer for any purpose. Independent Contractor has been providing services to
Seafarer as an independent contractor prior to the Effective Date of this
Agreement and Independent Contractor will continue to provide services to
Seafarer as an independent contractor during the Term of this Agreement.
Seafarer shall not be responsible for withholding taxes with respect to
Independent Contractor's compensation hereunder and Independent Contractor will
be solely responsible for any and all local, state and/or federal tax
obligations. Independent Contractor agrees to hold Seafarer harmless for any
expenses, liabilities or obligations of any type concerning taxes or insurance.
Independent Contractor shall have no claim against Seafarer hereunder or
otherwise for vacation pay, sick leave, retirement benefits, social security,
worker's compensation, health or disability benefits, unemployment insurance
benefits, or employee benefits of any kind. In his capacity as an independent
contractor, Independent Contractor, will exclusively control and direct his own
time and choose which days and specific hours that he performs Services for
Seafarer and he has the sole right to control and direct the means, manner, and
method by which he renders the Services to Seafarer. Independent Contractor
acknowledges that he has never been an employee of Seafarer and Independent
Contractor also specifically acknowledges that he has provided services to
Seafarer on an independent contractor basis at all times during his relationship
with Seafarer, including prior to the Effective Date of this Agreement.

 
22.
Notices. Any notices required or permitted to be given hereunder shall be in
writing and shall be mailed or otherwise delivered in person at the address of
such Party set forth above or to such other address, as the Party shall have
furnished in writing to the other Party.


 
Page 5 of 6

--------------------------------------------------------------------------------

 

INDEPENDENT CONCTRACTOR AGREEMENT
 
23.
No Waiver. A waiver by either party of any breach of this Agreement by the other
party shall not be construed as a waiver of any such subsequent breach by such
party of the same or any other provisions of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other term of this
Agreement.

 
24.
Partial Invalidity. If any portion of this Agreement shall be held invalid or
void, the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law, and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not be modified in such a
way as to make it enforceable, the Agreement shall be construed as if the
portion so invalidated was not part of this Agreement.

 
25.
Headings. The headings used in this Agreement are for reference purposes only
and shall not be deemed a substantive part of this Agreement.

 
26.
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Florida. Both parties agree that the sole venue for litigation
of any dispute arising under this agreement will be in Hillsborough County,
Florida.

 
27.
Advice of Counsel. Independent Contractor expressly acknowledges that he has
read and understood all of the terms and provisions of this Agreement and has
given due consideration to the terms of this Agreement and he has had the
opportunity to discuss all aspects of this Agreement with an licensed attorney
before executing this Agreement.

 
28.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations, understandings, and agreements, whether
verbal or in writing, between the parties. No modifications of or changes to
this Agreement shall be binding, nor can any of its provisions be waived, unless
agreed to in writing by the parties.

 
Agreed to and Accepted;
 
Seafarer Exploration Corp.
 
By:/s/ Kyle Kennedy 

--------------------------------------------------------------------------------

Name: Kyle Kennedy
Title: Chief Executive Officer
 
 
 
Independent Contractor
 
By: /s/ John de Bry

--------------------------------------------------------------------------------

John de Bry
Historical Research International, LLC
 
 
 
Page 6 of 6 

--------------------------------------------------------------------------------